Citation Nr: 0708399	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-28 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for chronic respiratory 
disorder, to include residuals of pneumonia. 

2.  Entitlement to service connection for residuals of 
scarlet fever. 

3.  Entitlement to service connection for residuals of German 
measles. 

4.  Entitlement to service connection for cluster headaches. 

5.  Entitlement to service connection for polymyalgia 
rheumatica.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to July 1946.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 rating 
decision, by the Boston, Massachusetts, Regional Office (RO).  

On April 7, 2006, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  

A motion to advance this case on the docket, due to the 
veteran's age, was received by the Board in January 2007.  
This motion was granted by the Board in March 2007.  See 38 
U.S.C.A. § 7101 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.900(c) (2006).  



FINDINGS OF FACT

1.  Residuals of pneumonia are attributable to service.  

2.  The veteran does not have a current residual disability 
from scarlet fever.  

3.  There is no medical evidence of a current disability 
related to German measles.  

4.  There is no evidence of cluster headaches in service or 
evidence relating the current headache disability to service.  

5.  Polymyalgia rheumatica was not manifested during the 
veteran's period of service or for many years after 
separation from service, and there is no competent evidence 
of record relating the veteran's polymyalgia rheumatica to 
any disease or injury which occurred during active service.  


CONCLUSIONS OF LAW

1.  Residuals of pneumonia were incurred in service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

2.  Residuals of scarlet fever were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  

3.  Residuals of German measles were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  

4.  Cluster headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).  

5.  Polymyalgia rheumatica was not incurred in or aggravated 
by active service, and the incurrence of polymyalgia 
rheumatica in service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice. Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty by means of letters dated in 
September 2003 and January 2004 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the April 2004 rating decision regarding the claims of 
service connection for pneumonia, service connection for 
residuals of scarlet fever, and service connection for 
residuals of German measles.  Another letter was issued in 
August 2004.  With respect to the claims for service 
connection for cluster headaches and service connection for 
polymyalgia rheumatica, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
August 2004 was not given prior to the first AOJ adjudication 
of that claim, the notice as provided by the AOJ prior to the 
transfer and recertification of the veteran's case to the 
Board and notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Those letters informed 
the veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for 
pneumonia, service connection for residuals of scarlet fever, 
service connection for residuals of German measles, service 
connection for cluster headaches, and service connection for 
polymyalgia rheumatica, given that he has provided testimony 
before the Board, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual Background.

The records indicate that the veteran entered active duty in 
May 1945.  The service medical records show that the veteran 
was seen in June 1945 with complaints of a cough of one 
week's duration, accompanied with chills, fever non-
productive cough, which gradually became productive of blood 
tinged sputum, anorexia and marked malaise; no chest pain was 
reported.  The veteran reported having had pneumonia two 
years ago.  The diagnosis was bronchopneumonia.  On June 25, 
1945, the veteran was seen for evaluation of a rash, and the 
diagnosis was changed from bronchopneumonia to German 
measles.  On July 1, 1945, the rash faded and the diagnosis 
was changed from German measles to pneumonia.  On July 19, 
1945, the diagnosis was again changed from bronchopneumonia 
to scarlet fever.  The veteran was discharged to duty on 
August 25, 1945.  At discharge, in July 1946, evaluation of 
the veteran's skin and respiratory system was normal; a chest 
x-ray was also normal.  The report of the veteran's 
separation examination does not refer to German measles, 
pneumonia or scarlet fever or to a history of symptoms 
indicative of residuals of those conditions.  

The veteran's initial claim for service connection (VA Form 
21-526) was received in July 2003.  Submitted in support of 
his claims were treatment records from the Lahey Clinic, 
dated from December 1985 to April 2003.  These records show 
treatment for polymyalgia rheumatica, cluster headaches, and 
chronic obstructive pulmonary disease, and pneumonia.  The 
veteran was seen in November 1992 for evaluation of 
polymyalgia rheumatica and headaches.  During a clinical 
visit in April 1994, the veteran indicated that he began 
having achiness and pain in his neck as well as cluster 
headaches.  He also indicated that he began having pain in 
his shoulders with decreased range of motion.  On 
examination, he had some proximal weakness of his arms.  The 
examiner indicated that it was his belief that the veteran 
probably had osteoarthritis but he could not rule out 
polymyalgia rheumatica.  A December 1997 progress note 
reflects diagnoses of polymyalgia rheumatica and cluster 
headaches.  A progress note, dated in April 1999, reflects an 
assessment of pneumonia.  The veteran was seen in June 1999 
for evaluation of polymyalgia rheumatica and chronic 
obstructive pulmonary disease (COPD).  The veteran indicated 
that he recently had a bout of bronchopneumonia, but he was 
over it.  It was also noted that he had migraine type 
headaches.  

The veteran was afforded a VA examination for infections 
diseases in November 2003.  The veteran reported being 
hospitalized in the Naval Training center for pneumonia, 
measles and scarlet fever; he stated that he recovered and 
was discharged in 1946.  It was noted that 15 years later, he 
also had a bout of pneumonia; he apparently had other 
episodes of pneumonia, with the last one being in April 1999.  
The veteran also reported a history of polymyalgia rheumatica 
for which he was off and on prednisone.  The veteran 
indicated that he felt fine, except for the polymyalgia 
rheumatica; he had no episodes of cough, fever, and weight 
loss.  The only medication he was on was Verapamil for 
cluster headaches.  Following a physical examination, the 
examiner noted a history of pneumonia fifteen years later and 
the last time in 1999 according to the veteran.  

An examination for chronic fatigue syndrome was conducted in 
March 2004.  At that time, the veteran reported a history of 
polymyalgia rheumatica for which he was off and on 
Prednisone.  He indicated that he usually gets one to two 
episodes of polymyalgia flare, which usually last about two 
months.  At present, he was on the weaning period of 
Prednisone for polymyalgia flare that he had started about 
six weeks ago.  It was also noted that the veteran had a past 
history of cluster headaches for which he was given Verapamil 
for prophylactic therapy.  He had no history of any other 
muscle aches or weakness other than the shoulder aches that 
he gets during polymyalgia flare.  The pertinent diagnoses 
were polymyalgia rheumatica with occasional flares, well-
controlled on Prednisone during the flare; and history of 
pneumonia in 1945, 1960's and in 1999.  

The veteran was also afforded a VA respiratory examination in 
March 2004, at which time he indicated that he has had 
several episodes of pneumonia, the last being in 1999 with a 
right lower lobe infiltrates.  It was treated with 
erythromycin with spontaneous resolution.  He also had 
pneumonia in the 1970's treated at New England Memorial; 
presently, he had minimal pulmonary symptoms.  He had 
intermittent sputum occurring several times a week and he 
also had hoarseness intermittently several times a week.  It 
was noted that the veteran had a history of smoking 30 to 40 
pack years and stopped in 1979.  The impression was recurrent 
pneumonia, intermittent laryngitis and intermittent 
bronchitis.  

At his personal hearing in April 2006, the veteran indicated 
that he was diagnosed with bronchial pneumonia while on 
active duty in June 1945; at that time, the documents 
reported a past history of measles and pneumonia two years 
ago.  The veteran testified that he initially went to the 
hospital for symptoms of pneumonia; he noted that the other 
disabilities developed while he was in the hospital.  The 
veteran maintained that he continued to experience 
respiratory problems.  

Received in January 2007 were additional treatment reports 
from the Lahey Clinic.  The veteran was seen in December 2006 
noting one week of progressive upper respiratory symptoms; he 
also noted cough productive of yellow-white sputum and upper 
respiratory congestion.  He had had low grade fevers.  The 
assessment was acute bronchitis with wheezing.  


III.  Legal Analysis-Service connection.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and arthritis becomes manifest to a compensable degree 
within one year after termination of such service, such 
disease shall be presumed to have been incurred in service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


A.  Service connection for chronic respiratory condition, to 
include pneumonia.

During service, the veteran was seen for respiratory 
complaints and pneumonia was diagnosed.  The veteran has 
presented a credible history of intermittent pneumonia during 
the post-service decades.  In 2004, a VA examiner entered a 
diagnosis of recurrent pneumonia rather than establishing 
that the in-service pneumonia had resolved.  In November 
2003, there was also a diagnosis of recurrent pneumonia and 
the examiner seemed to indicate that there had been a 
recurrence of the pneumonia in 1945.  At this time, a fair 
reading of the evidence establishes a chronic condition 
rather than multiple acute and transitory episodes.  

The Board has considered Remanding the file for clarification 
of the medical opinion.  However, based upon the age of the 
veteran and the delay that would be expected, the Board shall 
base the decision on the evidence of record.  The Board also 
notes that at the time of the November 2003 VA examination, 
the examiner noted that there was no essential record.  When 
seen in March 2004, the examiner indicated that the details 
of the in-service event were not available to him.  It 
appears that the examiners were left to make the best 
possible determination based upon inadequate records at the 
time.  

In sum, the service medical records document diagnoses of 
pneumonia in service.  The current disability is linked to 
service by the continuity of symptomatology reported by the 
veteran, and by the evidence of ongoing disability from 
recurrent pneumonia as shown in private and VA medical 
records.  Id; see also 38 C.F.R. § 3.303 (2006).  Therefore, 
after careful and considered review of all evidence and 
material of record, and resolving all reasonable doubt in 
favor of the veteran, the Board finds that entitlement to 
service connection for residuals of pneumonia is established.  
Accordingly, the appeal is granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303.  


B.  Service connection for residuals of scarlet fever.

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for residuals of scarlet fever.  
In this regard, the Board notes that the service medical 
records show that the veteran was diagnosed with scarlet 
fever; however, the separation examination in July 1946 did 
not report any complaints or clinical findings of any 
residuals of scarlet fever.  

Moreover, the current record does not contain competent 
evidence of current residuals of scarlet fever.  The 
evidentiary record contains no documented treatment or 
evaluation of signs or symptoms considered by a physician to 
be associated with scarlet fever residuals.  Absent evidence 
of a current disability, an essential element of service 
connection has not been satisfied, and that benefit cannot be 
granted.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  

As there is no medical evidence that the veteran has current 
residuals of scarlet fever, the preponderance of the evidence 
is against the claim for service connection.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Service connection for residuals of German measles.

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for residuals of German measles.  
In this regard, the Board notes that the service medical 
records show that the veteran was diagnosed with German 
measles; however, the separation examination in July 1946 did 
not report any complaints or clinical findings of any 
residuals of German measles.  

Moreover, the current record does not contain competent 
evidence of current residuals of German measles.  The 
evidentiary record contains no documented treatment or 
evaluation of signs or symptoms considered by a physician to 
be associated with German measles or residuals thereof.  
Absent evidence of a current disability, an essential element 
of service connection has not been satisfied, and that 
benefit cannot be granted.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).  

As there is no medical evidence that the veteran has current 
residuals of German measles, the preponderance of the 
evidence is against the claim for service connection.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

D.  Service connection for cluster headaches.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The record clearly reflects various diagnoses of headaches; a 
December 1997 progress note from the Lahey clinic reflects a 
diagnosis of cluster headaches.  During the most recent VA 
examination in March 2004, the veteran reported having minor 
headaches which he stated were probably stress headaches.  

As noted above, however, notwithstanding the lack of evidence 
of disease or injury during service, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  

In this case, no competent evidence or opinion has been 
entered into the record which links or relates a headache 
disorder to the veteran's period of service.  As noted above, 
the earliest records of headaches submitted are dated in 
1992, in the form of private medical records in which cluster 
headaches are shown as a diagnosis.  None of these medical 
records relate the diagnosis of headaches to the veteran's 
period of service, over forty years prior.  

Following a review of the veteran's claims folder, the Board 
finds no instance in which a medical professional has 
concluded or even suggested that the veteran's headaches are 
related to or aggravated by military service.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for cluster headaches.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3 (2006).  


E.  Service connection for polymyalgia rheumatica.

The veteran asserts that service connection is warranted for 
his polymyalgia rheumatica.  In this regard, in order to 
establish service connection for polymyalgia rheumatica, the 
veteran must provide evidence of a current arthritis 
disability, an in-service injury or disease, and a nexus 
between the current arthritis and an inservice injury or 
disease.  Although, the record reflects that the veteran 
currently has polymyalgia rheumatica, his service medical 
records do not reflect that he ever complained of, or was 
diagnosed with, joint pain or arthritis while in service.  In 
addition, there is no competent evidence of polymyalgia 
rheumatica within one year of separation from service.  In 
fact, the record reflects that the first reported clinical 
diagnosis of polymyalgia rheumatica was in February 1993, 
approximately 47 years after service.  

Further, no competent clinical evidence of record establishes 
that the veteran's current polymyalgia rheumatica is 
etiologically related to any incident of service.  Thus, the 
Board finds that the evidence of record does not establish 
that the veteran is entitled to a grant of service connection 
for his current polymyalgia rheumatica.  

In conclusion, the only evidence of record is to the effect 
that the veteran's current polymyalgia rheumatica is not 
attributable to his service.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for polymyalgia rheumatica.  


ORDER

Service connection for residuals of pneumonia is granted.  

Service connection for residuals of scarlet fever is denied.  

Service connection for residuals of German measles is denied.  

Service connection for cluster headaches is denied.  

Service connection for polymyalgia rheumatica is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


